DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with the Request for Continued Examination (RCE) filed on 04/14/2022. In the current amendments, claims 21 and 23 are canceled, claims 1, 3, 9, and 17 are amended, and claims 24-25 are added. Claims 2, 10, 18 were previously canceled. Claims 1, 3-9, 11-17, 19-20, 22, and 24-25 are pending and have been examined. 
In response to amendments and remarks filed on 04/14/2022, the objection to the Specification, the 35 U.S.C. 112(a) rejection, and the 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, John Treilhard (Registration No. L1264), on 04/26/2022.

The application has been amended as follows- Claim 17 is amended:

17. (Currently Amended) A non-transitory computer storage medium storing instructions executable by a data processing apparatus, including one or more processors, and that upon such execution cause the data processing apparatus to perform operations comprising: 
performing, by an orchestrator agent, including one or more processors, that interacts with each of a plurality of artificial intelligence skill agents, including one or more processors, and coordinates which of the plurality of artificial intelligence agents performs actions in a telecommunications system in response to user inputs, operations comprising: 
receiving a user interface input that was input through a user interface; 
determining an intent expressed by the user interface input, comprising: 
processing an input derived from the user interface input using an intent mapping neural network, in accordance with a plurality of intent mapping neural network parameters, to generate an intent mapping output; and 
selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; 
identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system; 
transmitting an instruction to the given artificial intelligence skill agent to perform the action in the telecommunications system; and 
performing, by the given artificial intelligence skill agent, and in response to receiving the instruction from the orchestrator agent to perform the action in the telecommunication system, operations comprising: 
performing the action when the given artificial intelligence skill agent is capable of carrying out the action; and
responding to the orchestrator agent with negative feedback when the given artificial intelligence skill agent is incapable of carrying out the action; 
identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system; 
obtaining one or more measurements characterizing a state of the telecommunications system after the given artificial intelligence skill agent processes the instruction to perform the action in the telecommunications system; 
determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and
training the intent mapping neural network based on the reward using reinforcement learning techniques.

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19-20, 22, and 24-25 are allowed. These claims are renumbered as claims 1-20 upon allowance.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to an artificial intelligence system. None of the prior arts, either alone or in combination, teaches the following limitations:
...selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among the plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.

Independent claim 9 is directed to a computer-implemented method. None of the prior arts, either alone or in combination, teaches the following limitations:
...selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.

Independent claim 17 is directed to a non-transitory computer storage medium. None of the prior arts, either alone or in combination, teaches the following limitations: 
...selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.

The closest prior arts of record are the following:
Zhang et al. (US 2018/0054464 A1) teaches automatic re-routing a chat user in a dialog based on relevant information and context of the dialog. The prior art does not teach selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
Shah et al. (US 2019/0115027 A1) teaches tum-based reinforcement learning for dialog management with generated dialog states and corresponding responsive actions. The prior art does not teach selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
Liu et al. (“Deep Contextual Language Understanding in Spoken Dialogue Systems”) teaches a unified multi-turn multi-task spoken language understanding (SLU) solution for handling multiple context sensitive classification (intent determination) and sequence labeling (slot filling) tasks simultaneously. The prior art does not teach selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
Laird-McConnell et al. (US 2017/0279906 A1) teaches an agent that provides dialog-based services to converse with a user. The prior art does not teach selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
Duggan et al. (“A reinforcement learning approach for the scheduling of live migration from under utilised hosts”) teaches a network aware live migration strategy that monitors the current demand level of bandwidth when network congestion occurs and performs appropriate actions based on what it is experiencing. The prior art does not teach selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques.
Dotan-Cohen et al. (US 2017/0140041 A1) teaches using activity pattern to infer user intent with regards to a user interaction with a computing device or to predict a likely future action by the user. The prior art does not teach selecting the intent, from a set of intents, based on the intent mapping output of the intent mapping neural network, wherein the set of intents comprises: an intent to troubleshoot the telecommunications system, an intent to optimize traffic flow in the telecommunications system, or both; identifying, from among a plurality of artificial intelligence skills agents, a given artificial intelligence skill agent that has been trained to perform an action that provides a response to the intent expressed by the user interface input, wherein each of the plurality of artificial intelligence skill agents have been trained to perform different actions in the telecommunications system;...identifying that the intent expressed in the user interface input is an intent to troubleshoot the telecommunications system or an intent to optimize traffic flow in the telecommunications system;...determining a reward based at least in part on the measurements characterizing the state of the telecommunications system, wherein the reward characterizes progress, achieved by the given artificial intelligence skill agent by processing the instruction to perform the action in the telecommunications system, towards results that improve operation of the telecommunications network by fulfilling the intent expressed by the user interface input; and training the intent mapping neural network based on the reward using reinforcement learning techniques. [cited but not relied upon]

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125